Title: To John Adams from Louisa Catherine Johnson Adams, 16 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 16 April 1823
				
				I have not written to you for some time my Dear Sir because I had nothing but bad news to tell but being all once more in the mending way I hasten to assure you that Georges arm is doing as well as we can hope and that the recovery is as rapid as the injury received will permit although he must bear up against a very tedious confinement—Although his fever ran high for the first four days his health generally speaking is better than it has been for several Months and I think it probable it will be benefited by the attention he is obliged now to pay to his diet—Every thing is so still in our part of the World that we have absolutely nothing to talk of unless it is your Election in Masstts. That however excites but little astonishment as the Hartford Convention is too much execrated to have made it a matter of wonder that one of its members should have been defeated—I am sorry for the disappointment of Mr. Otis individually but I am very glad that the Nation and the State should manifest their disapprobation of a fact which was unquestionably disgraceful to the Country—George flatters himself if he was now in Boston Governor Eustis would make him one of his Aids—You will laugh at the young Gentlemans ambition—He will go on with us and commence his last year of study with Mr Webster who is prepared to receive him—The European politicks are now becoming very interesting and the preposterous War now threatened with Spain occupies all the attention of the publick so much so as to check in some measure the phrenzy excited by the Presidential Question—It will do some good to us if it only allays some of the fiery paroxisms which have burst forth within the last year and I heartily pray that the poor beings thus affected may no more be tempted to call forth the ire of one who has proved himself a giant in the strife and crushed the puny pigmies who have assailed him by the best of all possible weapons talents and truth—We hope my Dear Sir that you are well and that we shall have the pleasure of passing part of the Summer with you at Quincy Mr. A— requires the change of air and exercise and I flatter myself he will find great benefit from the journey and the sight of his friends his health has been much shook by the winter but he begins to recover his appetite and strength and is evidently getting better every dayGeorge presents his duty and I beg to be remembered to all the family
				
					L. C. A—
				
				
			